DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions.
Priority
2.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original non-provisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of each of the prior-filed applications fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for claims 21-40 of this application.  Specifically, none of the prior-filed applications provides support for the use of a “droplet identifier”, let alone its use in the context of the instantly claimed method.  In fact, the term “droplet identifier” could NOT be found anywhere in the original disclosure (including both the specification and the originally presented claims 1-20) as filed on 7/24/2020, and first appeared in newly presented claim 21 (see line 4) via preliminary amendment filed on 11/4/2020.  Thus, claims 21-40 are not entitled to the benefit of any of the prior-filed applications, and the effective filing date for claims 21-40 is 11/4/2020 (i.e., the date when claims 21-40 were newly presented via preliminary amendment).
Claim Objections
3.	Claim 34 is objected to because of the following informalities: “the sample identifier combines with the analyte identifier so all analytes can be traced to a sample” should be changed to “wherein the sample identifier combines with the analyte identifier so all analytes can be traced to a sample” for more clarity.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
5.	Claims 21-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection.
In the preliminary amendment filed on 11/4/2020, applicant canceled claims 1-20 and newly presented claims 21-40.  However, no support for the use of a “droplet identifier” (see line 4 of claim 21), let alone its use in the context of the method of claim 21, could be found in the disclosure as filed.  Since claims 22-40 depend from claim 21, these claims also require the same recited feature(s) that lacks support in the disclosure as filed.
Applicant submits that “[s]upport for the claims may be found throughout the as-filed application for example at least at lines 4-6 on page 43; line 25 on page 45; lines 23-25 on page 44; line 13 on page 59-line 23 on page 60; lines 3-6 on page 45; and lines 10-26 on page 61” (see page 5 of applicant's submission filed on 11/4/2020).
The original disclosure, in particular lines 4-6 on page 43; line 25 on page 45; lines 23-25 on page 44; line 13 on page 59-line 23 on page 60; lines 3-6 on page 45; and lines 10-26 on page 61, has been thoroughly reviewed, but no support for the use of a “droplet identifier” (see line 4 of claim 21), let alone its use in the context of the method of claim 21, could be found.
Applicants are reminded that it is their burden to show where the specification supports any amendments to the disclosure. See MPEP 714.02, paragraph 5, last sentence and also MPEP 2163.06.I.
MPEP 2163.06 notes “If new matter is added to the claims, the examiner should reject the claims under 35 U.S.C. 112, first paragraph - written description requirement. In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981).”  MPEP 2163.02 teaches that “Whenever the issue arises, the fundamental factual inquiry is whether a claim defines an invention that is clearly conveyed to those skilled in the art at the time the application was filed...If a claim is amended to include subject matter, limitations, or terminology not present in the application as filed, involving a departure from, addition to, or deletion from the disclosure of the application as filed, the examiner should conclude that the claimed subject matter is not described in that application.”  MPEP 2163.06 further notes: When an amendment is filed in reply to an objection or rejection based on 35 U.S.C. 112, first paragraph, a study of the entire application is often necessary to determine whether or not “new matter” is involved. Applicants should therefore specifically point out the support for any amendments made to the disclosure.

6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

7.	Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
(1).	Claim 21 recites “wherein the droplet includes one or more binding agents that provide an analyte identifier for a target analyte and a droplet identifier that uniquely identifies the droplet” in lines 3-4.  It is not clear whether the recited “droplet identifier” is merely included in the “droplet” (i.e., wherein the droplet includes 1) one or more binding agents that provide an analyte identifier for a target analyte and 2) a droplet identifier that uniquely identifies the droplet) or has to be provided by the “one or more binding agents” (i.e., wherein the droplet includes one or more binding agents that provide 1) an analyte identifier for a target analyte and 2) a droplet identifier that uniquely identifies the droplet).  Claims 22-40, each of which depends from claim 21, are also rejected for the same reason.
(2).	Claim 31 recites the limitation “the droplet library reagents” in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
8.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.
9.	Claims 21-23, 25, 27-29, 31 and 33-40 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Klein et al. (Cell 2015, 161:1187-1201).
Regarding claim 21
Klein et al. teach an analysis method comprising: encapsulating cells into a plurality of droplets to create at least one droplet containing a single cell, wherein the droplet includes one or more binding agents (e.g., barcoded primers) that provide an analyte identifier (e.g., UMI or unique molecular identifier) for a target analyte (e.g., mRNA) and a droplet identifier (e.g., cell barcode, which is also a droplet identifier because the droplet containing the single cell would necessarily be identified by the cell barcode as well) that uniquely identifies the droplet; lysing the cell within the droplet to release the target analyte; binding the one or more binding agents to the target analyte; and detecting (via sequencing) the target analyte identifier, thereby detecting the target analyte (see the whole document, particularly Figure 1; page 1188, column 1, last paragraph – page 1189, column 1, paragraph 1).
Regarding claim 22
The method according to Klein et al., wherein the droplet identifier is detected to associate the detection of the target analyte with the droplet (see Figure 1).
Regarding claim 23
The method according to Klein et al., wherein the target analyte is a protein or a nucleic acid (e.g., mRNA) (see Figure 1).
Regarding claim 25
The method according to Klein et al., wherein the lysing step involves exposing the cell to lysis reagents that release the cellular nucleic acids, proteins, and other components from the cell (see Figure 1; page 1188, column 2, last paragraph).
Regarding claim 27
The method according to Klein et al., wherein the one or more binding agents include a first barcoded binder that includes the analyte identifier (see Figure 1).
Regarding claim 28
The method according to Klein et al., wherein the analyte identifier comprises an oligonucleotide sequence that constitutes a unique identifier or barcode (see Figure 1).
Regarding claim 29
The method according to Klein et al., wherein the first barcoded binder is a nucleic acid with a barcode sequence attached thereto (see Figure 1).
Regarding claim 31
The method according to Klein et al., wherein the lysing step includes one selected from the group consisting of: (1) co-flowing a lysis buffer in a laminar flow alongside the incoming cell stream in the flow path just before the droplet-forming microfluidic nozzle; (2) introducing a lysis buffer within the droplet library reagents; (3) use of a temperature or other inducible protease or lysis reagent; (4) mechanical abrasion inside droplets traveling through microfluidic turns and constrictions; and (5) laser-induced lysis (see Figure 1).
Regarding claim 33
The method according to Klein et al., wherein the droplet further contains a sample identifier (e.g., cell barcode which serves as an identifier for both the droplet and the single cell contained therein) and all individual analyte molecules (e.g., mRNAs) from the cell are labeled with the sample identifier (see Figure 1).
Regarding claim 34
The method according to Klein et al., wherein the sample identifier combines with the analyte identifier so all analytes can be traced to a sample (see Figure 1).
Regarding claim 35
The method according to Klein et al., wherein the detecting step comprises nucleic acid sequencing (see Figure 1).
Regarding claim 36
Klein et al. teach a droplet library comprising: a plurality of droplets, wherein at least one droplet comprises, in an aqueous phase fluid, a single cell, one or more binding agents (e.g., barcoded primers) that provide an analyte identifier (e.g., UMI or unique molecular identifier) for a target analyte (e.g., mRNA) and a droplet identifier (e.g., cell barcode, which is also a droplet identifier because the droplet containing the single cell would necessarily be identified by the cell barcode as well) specific for the at least one droplet, and lysis reagents to lyse the cell (see the whole document, particularly Figure 1; page 1188, column 1, last paragraph – page 1189, column 1, paragraph 1).
Regarding claim 37
The library according to Klein et al., further comprising a number of library elements, each element comprising a single cell encapsulated in a droplet, that are pooled together in a single collection (see Figure 1).
Regarding claim 38
The library according to Klein et al., wherein the one or more binding agents include a first barcoded binder that includes the analyte identifier (see Figure 1).
Regarding claim 39
The library according to Klein et al., wherein the analyte identifier comprises an oligonucleotide sequence that constitutes a unique identifier or barcode (see Figure 1).
Regarding claim 40
The library according to Klein et al., wherein the first barcoded binder is a nucleic acid with a barcode sequence attached thereto (see Figure 1).

10.	Claims 21-25 and 27-40 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Samuels et al. (US 2012/0220494 A1).
Regarding claim 21
Samuels et al. teach an analysis method comprising: encapsulating cells into a plurality of droplets to create at least one droplet containing a single cell, wherein the droplet includes one or more binding agents that provide an analyte identifier (e.g., target-identifying barcode) for a target analyte and a droplet identifier (e.g., droplet-identifying barcode) that uniquely identifies the droplet; lysing the cell within the droplet to release the target analyte; binding the one or more binding agents to the target analyte; and detecting the target analyte identifier, thereby detecting the target analyte (see the whole document, particularly paragraphs [0017], [0125], [0271]-[0275], [0296]-[0302] and [0322]-[0324]; Figures 24-25 and 28-31).
Regarding claim 22
The method according to Samuels et al., wherein the droplet identifier is detected to associate the detection of the target analyte with the droplet (see paragraphs [0300]-[0301]).
Regarding claim 23
The method according to Samuels et al., wherein the target analyte is a protein or a nucleic acid (see paragraphs [0007] and [0019]).
Regarding claim 24
The method according to Samuels et al., wherein encapsulating the cells into the plurality of droplets includes diluting the concentration of single cells in a collection to a level where less than about one cell is present for every 10 droplets formed (see paragraphs [0125], [0170] and [0300]).
Regarding claim 25
The method according to Samuels et al., wherein the lysing step involves exposing the cell to lysis reagents that release the cellular nucleic acids, proteins, and other components from the cell (see paragraphs [0125] and [0271]-[0272]).
Regarding claim 27
The method according to Samuels et al., wherein the one or more binding agents include a first barcoded binder that includes the analyte identifier (see paragraphs [0297]-[0301]).
Regarding claim 28
The method according to Samuels et al., wherein the analyte identifier comprises an oligonucleotide sequence that constitutes a unique identifier or barcode (see paragraphs [0297]-[0301]).
Regarding claim 29
The method according to Samuels et al., wherein the first barcoded binder is a nucleic acid with a barcode sequence attached thereto (see paragraphs [0297]-[0301]).
Regarding claim 30
The method according to Samuels et al., wherein the barcode sequence is designed to include no homopolymer repeats (see paragraph [0209]).
Regarding claim 31
The method according to Samuels et al., wherein the lysing step includes one selected from the group consisting of: (1) co-flowing a lysis buffer in a laminar flow alongside the incoming cell stream in the flow path just before the droplet-forming microfluidic nozzle; (2) introducing a lysis buffer within the droplet library reagents; (3) use of a temperature or other inducible protease or lysis reagent; (4) mechanical abrasion inside droplets traveling through microfluidic turns and constrictions; and (5) laser-induced lysis (see paragraphs [0125], [0271]-[0272] and [0293]).
Regarding claim 32
The method according to Samuels et al., wherein one or more of the plurality of droplets include multiple sets of binding pairs for multi-plex target analysis (see paragraphs [0016], [0033] and [0299]).
Regarding claims 33-34
The method according to Samuels et al., wherein the droplet further contains a sample identifier and all individual analyte molecules from the cell are labeled with the sample identifier, wherein the sample identifier combines with the analyte identifier so all analytes can be traced to a sample (see paragraph [0323]).
Regarding claim 35
The method according to Samuels et al., wherein the detecting step comprises nucleic acid sequencing (see paragraphs [0299]-[0301], [0321] and [0324]).
Regarding claim 36
Samuels et al. teach a droplet library comprising: a plurality of droplets, wherein at least one droplet comprises, in an aqueous phase fluid, a single cell, one or more binding agents that provide an analyte identifier (e.g., target-identifying barcode) for a target analyte and a droplet identifier (e.g., droplet-identifying barcode) specific for the at least one droplet, and lysis reagents to lyse the cell (see the whole document, particularly paragraphs [0017], [0125], [0271]-[0275], [0296]-[0302] and [0322]-[0324]; Figures 24-25 and 28-31). 
Regarding claim 37
The library according to Samuels et al., further comprising a number of library elements, each element comprising a single cell encapsulated in a droplet, that are pooled together in a single collection (see paragraphs [0271]-[0275], [0296]-[0302] and [0322]-[0324]; Figures 24-25 and 28-31)
Regarding claim 38
The library according to Samuels et al., wherein the one or more binding agents include a first barcoded binder that includes the analyte identifier (see paragraphs [0297]-[0301]).
Regarding claim 39
The library according to Samuels et al., wherein the analyte identifier comprises an oligonucleotide sequence that constitutes a unique identifier or barcode (see paragraphs [0297]-[0301]).
Regarding claim 40
The library according to Samuels et al., wherein the first barcoded binder is a nucleic acid with a barcode sequence attached thereto (see paragraphs [0297]-[0301]).
Claim Rejections - 35 USC § 103
11.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
12.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
13.	Claim 26 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Samuels et al. (US 2012/0220494 A1) as applied to claims 21-25 and 27-40 above, and further in view of Samuels et al. (US 9,562,897 B2, hereinafter referred to as “Samuels-patent”).
Samuels et al. teach the method of claim 21 as discussed above.  Samuels et al. further teach that the detecting step provides for analysis of molecules released from single cells lysed inside droplets, wherein the molecules include proteins (see paragraphs [0007], [0019], [0122] and [0138]-[0141]).  Samuels et al. do not specifically disclose the protein species (i.e., cytoplasmic or nuclear proteins) as recited in claim 26.
However, in the same field of endeavor (e.g., droplet-based single cell assays), Samuels-patent teaches cytoplasmic or nuclear proteins are among the types of proteins that can be used in such analysis method (see column 42, lines 48-63).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to use cytoplasmic or nuclear proteins, as taught by Samuels-patent, as the type(s) of proteins in the analysis method of Samuels et al. thus arriving at the instantly claimed invention, because cytoplasmic or nuclear proteins were recognized in the art as suitable types of proteins that could be analyzed by such analysis method.  In addition, combining prior art elements according to known methods to yield predictable results is considered prima facie obvious (see MPEP 2143.I.A).  Given the teachings of the prior art and the level of the ordinary skilled artisan at the time of the applicant’s invention, it must be considered, absent evidence to the contrary, that said skilled artisan would have had a reasonable expectation of success in practicing the claimed invention.
Conclusion
14.	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAIJIANG ZHANG whose telephone number is (571)272-5207. The examiner can normally be reached Monday - Friday, 8:30 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAIJIANG ZHANG/Primary Examiner, Art Unit 1639